ORDER

PER CURIAM.
Vernon Moore (Moore) appeals the trial court’s judgment convicting him of Assault in the First Degree and Armed Criminal Action. The trial court’s judgment properly found that Moore assaulted Julius Collins with leg shackles and was therefore guilty of armed criminal action. We have reviewed the briefs of the parties and the Record on Appeal, and we find no *767error of law in this case. Thus, an opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).